Name: Council Regulation (EC) No 1370/96 of 15 July 1996 extending the provisional anti-dumping duty on imports of polyester textured filament yarn originating in Indonesia and Thailand
 Type: Regulation
 Subject Matter: chemistry;  trade;  Asia and Oceania;  leather and textile industries;  competition
 Date Published: nan

 17. 7. 96 PENI Official Journal of the European Communities No L 178/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1370/96 of 15 July 1996 extending the provisional anti-dumping duty on imports of polyester textured filament yarn originating in Indonesia and Thailand THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Com ­ munity ('), and in particular Article 23 thereof, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community (2), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Commission Regulation (EC) No 940/96 of 23 May 1996 imposed a provisional anti-dumping duty on imports of polyester textured filament yarn originating in Indonesia and Thailand (3); Whereas examination of the facts has not yet been completed and the Commission has informed the expor ­ ters known to be concerned of its intention to propose an extension of the validity of the provisional duty for an additional period of two months; Whereas the exporters have raised no objections, HAS ADOPTED THIS REGULATION: Article 1 The validity of the provisional anti-dumping duty on imports of polyester textured filament yarn originating in Indonesia and Thailand, imposed by Regulation (EC) No 940/96, is hereby extended for a period of two months and shall expire on 1 December 1996 . The duty shall cease to apply if, before this date, the Council adopts definitive measures or the proceeding is terminated pursuant to Article 9 of Regulation (EEC) No 2423/88 . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1996. For the Council The President D. SPRING ( ¢) OJ No L 56, 6 . 3 . 1996, p. 1 . (2) OJ No L 209, 2. 8 . 1988, p. 1 . Regulation as last amended by Regulation (EC) No 522/94 (OJ No L 66, 10 . 3 . 1994, p. 10). (3) OJ No L 128 , 29 . 5. 1996, p . 3 .